The certification by the Court of Appeals pursuant to Administrative Order No. 1984-2 that its decision in this case is in conflict with its decision in People v Carter, 96 Mich App 694 (1980), is considered. In light of the fact that no application for leave to appeal has been filed and the fact that the Court has granted leave to appeal in People v Sturgis, No. 72979, and People v Kester, No. 72865, in which this same issue is to be argued, the Supreme Court declines to take any further action.